Case 2:20-cv-09199-VBF-KK Document 10 Filed 01/04/21 Page 1 of 2 Page ID #:68



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      CV 20-9199-VBF (KK)                                     Date: January 4, 2021
 Title: John Cephas Young v. Levert, et al.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                                Not Reported
                Deputy Clerk                                            Court Reporter


     Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                None Present                                             None Present

Proceedings:      Order re: Failure to File Request to Proceed In Forma Pauperis



         Plaintiff John Cephas Young (“Plaintiff”), an inmate at Los Angeles County Jail, filed a civil
rights complaint under 42 U.S.C. § 1983. ECF Docket No. (“Dkt.”) 1. On October 6, 2020,
Plaintiff constructively filed 1 a request to proceed in forma pauperis (“IFP Application”). Dkt. 2.
On November 9, 2020 the Court denied the IFP Application because Plaintiff (1) failed to authorize
disbursements from his prison trust account to pay the filing fees; (2) failed to include a certified
copy of his prison trust fund statement; and (3) failed to set forth an adequate showing of indigency
because his IFP Application stated he has $46,000 in a certificate of deposit (“CD”) savings account
and $12,000 in a checking account. Dkt. 4; see 28 U.S.C. § 1915(a)(2). The Court ordered Plaintiff
to pay the filing fee within 30 days or the case would be dismissed. Dkt. 4.

        Plaintiff has now filed what appear to be supplements to his IFP Application, including an
“Authorization of Disbursement” and a declaration of “Plaintiff’s Compliance with [In] Forma
Pauperis requirements.” Dkt. 8. Plaintiff states his savings and checking accounts no longer contain
the funds previously set forth in his IFP Application because Plaintiff was recently the victim of
bank fraud. Id. Additionally, while Plaintiff authorizes disbursements from his prison trust account,
his IFP Application remains deficient because he does not attach a certified copy of his trust
account statement for the last six months.
        1
          Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading to mail
to court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010); Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir.
2009) (stating the “mailbox rule applies to § 1983 suits filed by pro se prisoners”).

 Page 1 of 2                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
Case 2:20-cv-09199-VBF-KK Document 10 Filed 01/04/21 Page 2 of 2 Page ID #:69




       Accordingly, the court hereby issues this ORDER TO SHOW CAUSE why Plaintiff’s
Application to proceed without prepayment of filing fees should not be denied for 1) failure to
submit a certified trust account statement and 2) failure to demonstrate indigency. Plaintiff is
ordered to respond to this Order to Show Cause on or before January 18, 2021. To respond to the
Order to Show Cause, Plaintiff must do one of the following:

        1. Plaintiff may resubmit a Request to Proceed without Prepayment of Filing Fees with a
Declaration in Support that includes the certificate of an authorized officer at Plaintiff’s
current place of confinement and attach a certified copy of Plaintiff’s trust account
statement for the last 6 months in accordance with 28 U.S.C. § 1915(a)(2). A copy of this form
(CV-60P) is enclosed for Plaintiff’s convenience. Plaintiff must also attach a copy of his current
bank savings and checking account balances, demonstrating the accounts no longer contain
sufficient funds to pay the filing fee.

       2. If for some reason Plaintiff is unable to submit a certified copy of his trust account
statement or a copy of his bank account statements, Plaintiff may file a written response explaining
why he is unable to do so. Such written response must show good cause for Plaintiff’s failure to
provide these statements.

       The Clerk of Court is directed to mail Plaintiff a blank copy of the district’s form in forma
pauperis request (CV-60P).

        Plaintiff is expressly warned that his failure to timely comply with this Order may
result in denial of his in forma pauperis application and/or dismissal of this action without
prejudice.

        IT IS SO ORDERED.




 Page 2 of 2                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
